EXHIBIT 10.1








- ALPINE ANNOUNCES PURCHASE OF MINORITY INTEREST IN ESSEX ELECTRIC INC. -


EAST RUTHERFORD, N.J., January 25, 2006 PR Newswire/ -- The Alpine Group, Inc.
(“Alpine”) (OTC: APNI.OB) today announced that it had purchased from Superior
Essex Inc. (Nasdaq: SPSX) approximately 16% of the common stock of Essex
Electric Inc. and a warrant entitling Superior Essex to acquire 3.9% of Essex
Electric’s common stock, for a purchase price of $8,500,000. Following the
purchase, Alpine owns 100% of Essex Electric.
 
The Alpine Group, Inc., headquartered in New Jersey, is a holding company, which
owns Essex Electric Inc., a manufacturer of copper electrical wire products for
use in residential, commercial and industrial buildings.
 
Except for the historical information herein, the matters discussed in this news
release include forward-looking statements that may involve a number of risks
and uncertainties. Actual results may vary significantly based on a number of
factors, including, but not limited to, risks in product and technology
development, market acceptance of new products and continuing product demand,
prediction and timing of customer orders, the impact of competitive products and
pricing, changing economic conditions, including changes in short-term interest
rates and foreign currency fluctuations, and other risk factors detailed in
Alpine’s most recent annual report and other filings with the Securities and
Exchange Commission.


 







